DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-28 are pending.  Claims 3-5, 10-14, 24, and 26-28 are withdrawn.  Claims 1-2, 6-9, 15-23, and 25 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of the species of Example 2, wherein EV131 is administered systemically to mice with CCI of the sciatic nerve at 10-40 mg mg/kg i.p. in the reply filed on 11/04/2022 is acknowledged.
The elected species is understood to be a species of Example 2 wherein EV131 (instant SEQ ID NO: 10) is administered via intraperitoneal injection, at 10-40 mg mg/kg, to a mouse model of sciatic nerve injury (see, e.g., Spec. filed 6/5/2020 at pages 22-24).  
Following an extensive search and examination, the originally elected species has been deemed anticipated and/or obvious in view of the prior art.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species
Examiner notes that Applicant mistakenly identified that the elected species read upon claims 1-28 (see, e.g., Reply filed 11/04/2022 at 6); however, the elected species only reasonably reads upon instant claims 1-2, 6, 9, 15-23, and 25.  
Regarding instant claims 3-5, the elected species of SEQ ID NO: 10 is not FS-HBP2 and does not “comprise or consist of” either FS-HBP2 or instant SEQ ID NO: 2 as required by instant claims 3-5, but is instead reasonably inferred to be a “variant” of a fragment of FS-HBP2 having a Leu149Pro substitution (see, e.g., Spec. filed 6/05/2020 at 9 at lines 30-36). 
Regarding instant claims 10-14, the elected method does not involve administering a purified nucleic acid (see, e.g., Spec. filed 6/5/2020 at pages 22-24).  
Regarding claims 24-27, the elected species does not involve treatment for cerebrovascular disease, neurodegenerative disease, spinal cord lesion or disease, Parkinson’s disease, or chemotherapy. 
Regarding claim 28, the elected species cannot be said to lack “any negative side effects” because the elected method involves surgically wounding the subject and inflicting injection pain, which are obvious negative side effects of the claimed method and elected species.  Accordingly, these claims are withdrawn.
Accordingly, claims 3-5, 10-14, 24, and 26-28 do not appear to read upon the originally elected species. 
Claims 3-5, 10-14, 24, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-2, 6-9, 15-23, and 25 are presently considered.

Priority
	The Foreign Priority claim to GB1720505.5, as filed 12/08/2017, is acknowledged.

Information Disclosure Statement
	The IDS filed 4/28/2021 is acknowledged. 
Applicant should note that some documents disclosed on the IDS form submitted on 4/28/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  
The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim is to GB1720505.5 filed 12/8/2017, and therefore any references published in 2016 or later must be accompanied by both month and year of publication. 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of Examination, unless explicitly stated to the contrary, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is understood to be representative of the pending claim scope, and presently recites:
A method of treating neuropathic pain in a subject, comprising administering a histamine binding protein (HBP) to the subject.
Applicable claim interpretations are set forth below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
“Treating” is undefined on record, and is therefore given the broadest reasonable interpretation to include prophylactic treatment, as well as treatment of existing or expected symptoms.
“Neuropathic pain” is identified in the Specification as “pain that is caused by a lesion or disease of the somatosensory nervous system” (see, e.g., Spec. filed 6/5/2020 at 1 at lines 6-22).  In view of the pending claims, it is reasonably inferred that the term is used to refer to allodynia and hyperalgesia (see, e.g., original claim 19), as well as neuropathic pain associated with any condition enumerated at original claim 22 (e.g., diabetes mellitus, infectious diseases, metabolic dysfunction, immune disorder, injury to the sciatic nerve, spinal cord injury, post-amputation pain, peripheral nerve injury pain, etc. (see, e.g., original claim 22).  The generic terms such as “infectious diseases”, “metabolic dysfunction”, and “immune disorder” are understood to encompass all diseases, conditions, and disorders reasonably classifiable under such generic terms (e.g., a common cold is an “infectious disease”, HIV or AIDs is an immune disorder, an allergy is an “immune disorder”, and cancer may be a “metabolic dysfunction”). 
The “subject” is reasonably understood to include animals, and in particular humans and rats (see, e.g., Spec. filed 6/05/2022 at 15 at lines 24-25).
“Administering” is unlimited and is understood to encompass at least injection, rectal, oral, topical, ocular, subcutaneous, inhalation, etc. (see, e.g., Spec. filed 6/05/2022 at 16 at lines 5-25).
“Histamine binding protein (HBP)” is understood to read upon and encompass at least FS-HBP2, FS-HBP1, MS-HBP1, and D.RET6, wherein FS-HBP2 is understood to “comprise[] or consist of . . . .SEQ ID NO: 2” (see, e.g., original claims 3-5).
EV131 as present in the originally elected species is understood to be a variant of FS-HBP2, namely instant SEQ ID NO: 10, wherein EV131 commences at position 20 of FS-HBP2, has a methionine residue appended to the N-terminus, and further comprises a Leu146Pro substitution (position 164 of FS-HBP2).   Therefore, EV131 does not “comprise SEQ ID NO:2” nor “consist of” instant SEQ ID NO: 2.  EV131 is also known in the art as methionyl[145-leucine]FS-HBP2, Votucalis, and CAS No. 872525-61-6, among other names.
At claim 2, the phrase “wherein HBP is derivable from the saliva of a tick” is understood to be a product-by-process limitation (see, e.g., MPEP § 2113(I), noting that that the patentability of a product does not depend upon its manufacture), or otherwise a conditional/informative statement merely stating that the HBP can potentially be “derived from the saliva of a tick” (see, e.g., MPEP § 2111,04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).  Accordingly, claim 2 is understood to be rejected by art that satisfies the limitations of instant claim 1.
“Derivable” is undefined on record, but is reasonably understood to mean that the compound at issue may be isolated directly from the saliva of a tick.
The term “variant” is undefined on record and the metes and bounds of what does or does not constitute a “variant” are not specified.  For purposes of applying prior art, the term is understood to read upon and encompass EV131 (i.e., instant SEQ ID NO: 10). 
The term “fragment” is undefined on record, and is therefore understood to be a fragment of any length, including dipeptides and longer fragments.
Claim 8 recites the phrase “a fragment of a variant thereof”, which ostensibly appears to read upon all possible HBP proteins since all proteins may be arbitrarily defined as truncated fragment of a dimer variant, or arbitrarily defined as a fragment of a “variant” having one additional amino acid, etc.  Because “fragment” and “variant” are each undefined, using the terms together is reasonably understood to encompass all possible HBP proteins.
At claim 9, the phrase subsequent to “optionally” is interpreted as optional language (see, e.g., MPEP § 2111,04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).
At claim 15, it is unclear if the claim requires a second administration, or if the claim merely specifies that the original administration was made using a pharmaceutical composition (see claims 1 and 15).  If claim 15 requires a second administration, it would be properly withdrawn because the elected species lacks a second administration.  If claim 15 merely specifies that the originally administered substance was a “pharmaceutical composition”, then this is reasonably understood because it is administered to a subject, and therefore presumably non-toxic and combined with a carrier suitable to effect delivery.  Accordingly, for purposes of examination, claim 15 is understood to further specify the form of the originally administered compound recited at instant claim 1.
	At claims 16-17, 19-21, 23, and 25 the “wherein” clause is understood to recite an intended or expected result fully satisfied by the positively recited method steps set forth at instant claim 1 (see, e.g., MPEP § 2111,04(I), noting that a “whereby” clause does not limit a method claim when it simply expresses the intended result of a positively recited process step).
	At claim 18, the “wherein” clause is understood to modify with more specificity the type of neuropathic pain being treated by the method recited at claim 1.  Therefore, claim 18 is reasonably understood to further limit the type of neuropathic pain being treated at claim 1 to the subgenus of neuropathic pains that present with “hypersensitivity to mechanical stimuli”.  Therefore, claim 18 is not interpreted to require a separate and additional step of “observation” to be performed.  This interpretation is reasonable because (i) claim 1 does not require the treated subject to currently suffer from neuropathic pain and (ii) claim 1 reads upon preventative and prophylactic treatments of all types of neuropathic pain.  Therefore, claim 18 is reasonably understood to encompass an intended and expected result, namely that the treatment and steps of claim 1 may provide (prophylactic) treatment of a particular type of neuropathy characterized by an observable trait, namely “hypersensitivity to mechanical stimuli”.  Accordingly, for purposes of applying prior art, the “wherein” clause of claim 18 is reasonably understood to recite an intended or expected result fully satisfied by the positively recited method steps set forth at instant claim 1 (see, e.g., MPEP § 2111,04(I), noting that a “whereby” clause does not limit a method claim when it simply expresses the intended result of a positively recited process step).
	At claim 22, the claim is understood to limit the applicable patient population to a patient that is diagnosed or currently treated for one or more of the enumerated conditions or diseases.  The elected species is understood to be an “injury to the sciatic nerve”.
	At claim 22, the phrase “an immune disorder” is understood to include allergies and allergic reactions.
	At claim 22, the phrase “infectious disease” is understood to include influenza and the “common cold”.
	Additional claim interpretations are set forth below.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 contains non-limiting, superfluous language.  Specifically, claim 9 recites the range of “more than 3, 5, 6, 7, 8, 9, or 10, 20, 30, or 40”, but only the phrase “more than 3” is limiting because anything “more than 3” satisfies the claim, and anything larger than that amount still satisfies the claim.  Therefore, the recitation of “5, 6, 7, 8, 9, or 10, 20, 30, or 40” is superfluous.  Superfluous language should be removed to avoid confusion and enhance claim clarity. 
Claim 9 contains non-limiting, superfluous language.  Specifically, claim 9 recites the range of “between 2-10 mg/kg, 4-8 mg/kg or is about 6 mg/kg”.  Assuming “about means, at most, ±50%, then only the phrase “between 2-10” is limiting because anything that satisfies any of the subsequent ranges must necessarily also be “between 2-10 mg/kg”. Therefore, the recitation of “4-8 mg/kg or is about 6 mg/kg” is superfluous.  Superfluous language should be removed to avoid confusion and enhance claim clarity. 
Appropriate correction is required.


Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the phrase “a variant of an HBP as described in any one of claims 2 to 5”, because it is unclear what “a variant of an HBP” actually means in the context of claim 2, which requires that “the HBP is derivable form the saliva of a tick”.  Specifically, the term “variant” is undefined on record, and it is prima facie unknown what the metes and bounds of the term “variant” is intended to include or exclude. For example, it is unclear if “variant” includes variants of sequence composition; if it does, it is unclear how much variance is permitted.  Further, it is unclear if “variant” includes length variants; if it does, it is unclear how much variance in length is permitted.  Furthermore, it is unclear if “variant” includes chemical variants such as post-translational modifications or synthetic modifications (e.g., allergoids, PEG-conjugates, dimers, trimers, dendrimer structures, etc.).  Finally, it is unclear if “variant” includes HBP variants that are not “derivable from the saliva of a tick” as required by instant claim 2 (“derivable” is also undefined on record) (see, e.g., MPEP § 2173.05(f), noting that the format results in confusion).  This is problematic because, per MPEP 2173
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. . . .

It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance.
Here, there is very close prior art (see prior art rejections applied below, incorporated herein, noting that anticipatory art has been identified on record), and therefore an artisan would not be reasonably aware of the metes and bounds of the pending claim scope of a “variant” such that the public was reasonably “informed of the boundaries of what constitutes infringement”.  For purposes of Examination, claims 6 and 7 are understood to be fully satisfied by any prior art HBP disclosed for use for administration to a subject and sharing “at least 70% sequence identity to . . . SEQ ID Nos: 2, 4, 6, 8, and 10”.
	Claim 7 depends from claim 6, which is indefinite for the reasons set forth above.  Although claim 7 addresses the issues regarding sequence composition and length of claim 6 by requiring a minimum sequence identity, claim 7 fails to address all indefinite points of claim 6, including whether or not claim 7 encompasses allergoids, PEG-conjugates, dimers, trimers, etc., or “variants” that are not “derivable from the saliva of a tick”.  Accordingly, like claim 6, it is unclear if claim 7 should be properly rejected under 35 USC 112(d), or not.  Therefore, because claim 7 fails to address and rectify the indefiniteness of claim 6 from which it depends, claim 7 is also rejected for depending from an indefinite base claim. For purposes of Examination, claims 6 and 7 are understood to be fully satisfied by any prior art HBP disclosed for use for administration to a subject and sharing “at least 70% sequence identity to . . . SEQ ID Nos: 2, 4, 6, 8, and 10”.
	At claim 20, the term “light” in the phrase “(including light touch)” is a relative term which renders the claim indefinite. The term “light touch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, an artisan would not be aware of what is included or excluded by the phrase “light touch”.
Regarding claim 22, the parenthetical phrases beginning with “e.g.” render the claim scope indefinite (see, e.g., MPEP § 2173.05(d), discussing exemplary claim language).  The exemplary claim language may lead to confusion over the intended scope of a claim because it is unclear if the language is intended to narrow the pending claim scope, or not.  Generally, the description of examples or preferences is properly set forth in the specification rather than the claims.  For purposes of applying prior art, claim 22 is given the broadest reasonable interpretation and is understood to read upon an encompass all possible infectious diseases, inherited channelopathies, and immune disorders. 
Therefore, claims 6-7, 20, and 22 are rejected. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-7 depend from claim 2, which limits the claim scope to embodiments of “HBP” that “is derivable from the saliva of a tick” (see claim 2).  The phrase “derivable” is undefined on record, and the term “variant” at claims 6-7 are undefined on record; see rejections under 35 USC 112(b), above, incorporated herein.  For purposes of the instant rejection “derivable” is interpreted as “capable of being isolated from”, and is understood to therefore be limited to naturally occurring proteins in tick saliva.  However, “variant” is understood to encompass at least all man-made and synthetic variants “having at least 70% sequence identity to . . . any one of SEQ ID NOs: 2, 4, 6, 8, and 10”, which would include allergoids, XTEN-fusions, fluorescence-labeled variants, etc., which are not naturally occurring. Therefore, claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6-7 are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 15-23, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by WO 2009/141621 A1 (Nov. 26, 2009; cited in IDS filed 4/28/2021 as Cite No. 4).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
WO’621 teaches and discloses that HBP proteins are understood to be an “antihistamine and anti-inflammatory in one compound” (see, e.g., WO’621 at 4 at lines 20-25).  Regarding instant claims 1-2, 6-8, and the structural limitations of the elected HBP, WO’621 teaches and discloses a modified form of the HBP of FS-HBP2, wherein 
…the protein lacks the first 19 amino acids of the FS-HBP2 sequence. The sequence therefore commences at position 20 of the FS-HBP2 sequence. However, additionally, a methionine residue has been appended to the sequence at the N terminus. Furthermore, at position 146 in the amino acid sequence of 15 the protein of the invention, there is a Leucine residue, replacing the Pro line residue that occupies position 164 in the amino acid sequence of the FS-HBP2 protein. 
(see, e.g., WO’621 at 3 at lines 10-20, SEQ ID NO: 1).
It is understood that SEQ ID NO: 1 of WO’621 is identical to instant SEQ ID NO: 10 (compare WO’621 at 3 at lines 10-20, SEQ ID NO: 1, claims 1-2 with instant SEQ ID NO: 10, Spec. filed 6/05/2020 at 9-10 at bridging ¶, showing 100% sequence identity). Accordingly, the prior art sequence of SEQ ID NO: 1 of WO’621 is understood to fully satisfy all structural limitations of the pending claims.  Regarding claims 1, 15, 22, and the active step of administering the HBP to a subject having a disease or condition set forth at instant claim 22, WO’621 teaches and claims methods of administering a pharmaceutical composition comprising SEQ ID NO: 1 to subjects, in a therapeutically effective amount (see, e.g., WO’621 at claims 1-2, 12-15, and 16-17), in order to treat diseases or conditions including “immune disorders” such as allergies, allergic rhinitis, allergic conjunctivitis, etc., as well as “infectious diseases” such as “infective and non-specific conjunctivitis” (see, e.g., WO’621 at claims 16-17; compare id. with instant claim 22).  Therefore, an artisan would at once envisage the treatment of such subjects by administering HBP to the subject as taught and disclosed by WO’621.  Regarding claims 1, 16-21, 23, 25, and the preamble of instant claim 1 and subsequent “wherein” clauses, the preamble of instant claim 1 is not limited to a patient “in need thereof” or presently having/experiencing neuropathic pain, but instead claim 1 broadly reads upon prophylactic treatment of patients, including the patient populations recited at dependent claim 22, which are understood to be at risk of neuropathic pain.  Accordingly, claims 16-21, 23, and 25 are understood to be directed towards intended or expected results fully satisfied by the positively recited active step at instant claim 1, wherein the patient population is corresponds to any patients within the patient population set forth at instant claim 22 (see, e.g., MPEP § 2111,04(I), noting that a “whereby” clause does not limit a method claim when it simply expresses the intended result of a positively recited process step).  Accordingly, the preamble of claim 1 and the “wherein” clauses of dependent claims 16-21, 23, and 25 are understood to be fully satisfied by following the explicit guidance of WO’621, which informs artisans to treat the same exact patients (i.e., patients with immune disorders and infectious diseases) using the same exact compound (i.e., the modified FS-HBP2 of SEQ ID NO: 1 of WO’621). 
	Accordingly, claims 1-2, 6-8, 15-23, and 25 are rejected as anticipated by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/141621 A1 (cited in IDS filed 4/28/2021 as Cite No. 4) as applied to claims 1-2, 6-8, 15-23, and 25 above.
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section and in a preceding rejection, which are both incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
The teachings of WO’621 as applied to instant claims 1-2, 6-7, 15-23, and 25 have been set forth above, and are incorporated into the instant rejection.
The teachings of the prior art differ from the instant claim 9 as follows: WO’621 does not reduce to practice the treatment of a patients having a disease or condition as set forth at instant claim 22 by administering HBP at a dosage of more than 3 mg/kg as required by instant claim 9.
However, WO’621 directly teaches and directs artisans to treat such diseases using an overlapping range of dosages, including 0.1 to 20 mg/kg (see, e.g., WO’621 at 13 at lines 20-32).  Therefore, it would be obvious in view of WO’621 to treat the same or overlapping patient populations, using the same exact compound, administered at the same or overlapping dosages.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The claims are obvious because WO’621 teaches and discloses the treatment of the same patient population using the same exact compound, administered at the same or overlapping dosage (e.g., 0.1 to 20 mg/kg).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  It is neither surprising nor unexpected that following the explicit guidance of the prior art by administering the same compound to the same patient population at the same or overlapping amounts would predictably yield the expected and predicted result identified by the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to administer a known compound to a known patient population at a known dosage to affect a known outcome taught in the prior art, namely the treatment of the diseases and conditions explicitly identified by the prior art (see, e.g., MPEP § 2144(IV), § 2145(II)).
Accordingly, claim 9 is rejected. 


Claims 1-2, 6-9, 15-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/141621 A1 (cited in IDS filed 4/28/2021 as Cite No. 4) as applied to claims 1-2, 6-9, 15-23, and 25 above, and further in view of Medhurst et al. (Novel histamine H3 receptor antagonists GSK189254 and GSK334429 are efficacious in surgically-induced and virally-induced rat models of neuropathic pain, Pain, vol. 138:61-69 (2008); hereafter “Medhurst”; cited in IDS filed 4/28/2021 as Cite No. 17), and further in view of US 2007/0249528 (Oct. 25, 2007). 
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section and in a preceding rejection, which are both incorporated into the instant rejection.  Additional claim interpretations are set forth below. This rejection is intended to address the specifics of the originally elected species. 
The teachings of WO’621 as applied to instant claims 1-2, 6-7, 15-23, and 25 have been set forth above, and are incorporated into the instant rejection.  In brief, WO’621 teaches and discloses that a modified FS-HBP2 protein (i.e., WO’621 at SEQ ID NO: 1; a.k.a., “EV131”) could be administered to patients via multiple routes of administration (see, e.g., WO’621 at 13 at lines 20-32), at concentrations such as 0.1 to 20 mg/kg (see, e.g., WO’621 at 13 at lines 20-32), in order to predictably and expectedly treat various “immune disorders”, “infectious diseases”, and other diseases and conditions (see, e.g., WO’621 at claims 16-17, page 4 at lines 20-33).
The teachings of the prior art differ from originally elected species as follows: WO’621 does not reduce to practice the administration of EV131 to a rat model for neuropathic pain at 10-40 mg/kg i.p.
However, WO’621 does teach and disclose that EV131 (see, e.g., WO’621 at SEQ ID NO: 1) could be administered to subjects at 1 to 50 mg/kg via intraperitoneal administration (see, e.g., WO’621 at 13 at lines 20-32; see MPEP § 2144.05(I), noting that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists). 
Accordingly, the remaining question is whether or not it would have been obvious in view of the prior art to administer EV131 to a rat model for neuropathic pain with a reasonable expectation of success.
Critically, WO’621 teaches and identifies that EV131 is a “histamine binding protein” (see, e.g., WO’621 at title, abs), and WO’621 identifies that 
…compounds such as the HBPs of the invention that scavenge free histamine will prevent histamine from reaching any of its receptors . . . . This property contributes to its efficacy as a useful therapeutic agent. Indeed, by combining two approaches of antihistamine and anti-inflammatory in one compound, the HBP of the invention is likely to represent a clinical breakthrough.
(see, e.g., WO’621 at 4 at lines 20-25).
Accordingly, WO’621 identifies that the “HBP of the invention” acts as an improved antihistamine agent by “combining two approaches of antihistamine and anti-inflammatory in one compound” (see id).  Accordingly, an HBP would be expected and predicted to bind histamine, and thereby titrate histamine molecules out of a system, which would thereby prevent histamine from binding to its receptors, and reduce histamine-related issues.  In sum, an HBP like EV131 would be predicted and expected to act as a functional equivalent for histamine antagonists in view of WO’621 (see, e.g., WO’621 at 4 at lines 20-25). 
	This is pertinent because Medhurst identifies that it was known, circa 2008, that histamine antagonists capable of blocking histamine H3 receptor, could be used to treat neuropathic pain, including neuropathic pain in rat models of neuropathic pain such as CCI models (see, e.g., Medhurst at title, abs).  Specifically, Medhurst identifies that such histamine antagonists could be used to treat damage-induced allodynia/hyperalgesia (see, e.g., Medhurst at 62 at col II at §§ 2.3, 64 at col I at §§ 3.1), and could reverse CCI-induced mechanical hyperalgesia (see, e.g., Medhurst at 67 at col I-II at bridging ¶, 68 at col 1 at final ¶).  Therefore, the prior art reasonably informs artisans that histamine antagonists capable of blocking histamine H3 receptor interactions could be predictably utilized to treat neuropathic pain, including neuropathic pain in CCI models.
Like the primary reference, US’528 also pertains to HBPs.  Specifically, US’528 discloses that HBPs are agents that “bind directly to histamine and thus titrate this vasoactive amine out of the system” (see, e.g., US’528 at ¶[0007]).  US’528 identifies that HBPs “act as a histamine scavenger, that binds to the histamine molecule and thus titrates it out of the system”, and “[s]uch a scavenger thus ‘mops up’ systemic histamine that is present at the site of disease or injury” (see, e.g., US’528 at ¶[0015]).  US’528 further notes that “compounds that scavenge free histamine will prevent this agent from reaching any of its receptors, including those that have not yet been discovered.  This property contributes to its efficacy as a useful therapeutic agent” (see, e.g., US’528 at ¶[0013]). 
In sum, an artisan would reasonably understand and appreciate that the HBP of WO’621 would act as a functional equivalent of an H3 antagonist by scavenging free histamine, which would predictably “prevent this agent from reaching any of its receptors” (see, e.g., US’528 at ¶[0013]), including the histamine H3 receptor discussed by Medhurst (see, e.g., Medhurst at abs, 62 at col II at §§ 2.3, 64 at col I at §§ 3.1, 67 at col I-II at bridging ¶, 68 at col 1 at final ¶).  Therefore, by scavenging free histamine and titrating it out of the system, the HBP of WO’621 would be expected to prevent histamine from binding to the histamine H3 receptor, and by doing so predictably yield the same observed effects of histamine H3 receptor antagonists, namely the treatment of neuropathic pain, including neuropathic pain in CCI models.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the invention is the simple substitution of one known histamine H3 receptor antagonist for a functionally equivalent histamine H3 receptor antagonist (i.e. EV131 as taught by WO’621) in the method for treating neuropathic pain as disclosed by Medhurst, wherein the substitution would yield predictable results; namely EV131 would be expected to prevent histamine from binding to the histamine H3 receptor by binding to free histamine and titrating it out of the system, wherein preventing histamine from binding to the histamine H3 receptor would be expected to treat and reduce neuropathic pain as taught and suggested by Medhurst (see, e.g., MPEP § 2143(I)(B), (G), and MPEP § 2144.06(II)).  Second, the invention is understood to be the obvious combination of two antihistamine agents, namely a histamine H3 receptor antagonist as taught by Medhurst, and a generic histamine scavenger (i.e., EV131) that would be expected to prevent histamine from reaching its receptors, wherein the combination of the two compounds would be expected to result in the prevention of histamine from binding to the histamine H3 receptor, thereby predictably and expectedly resulting in a reduction of neuropathic pain in a CCI model of neuropathic pain (see, e.g., MPEP § § 2144.06(I), noting that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to administer a known compound to a known patient population at a known dosage to affect a known outcome taught in the prior art (i.e., preventing histamine from binding to the histamine H3 receptor), which would predictably yield a reduction in neuropathic pain as suggested by Medhurst (see, e.g., MPEP § 2144(IV), § 2145(II)).
No unexpected results have been placed on record at this time.
Accordingly, claims 1-2, 6-7, 9, 15-23, and 25 are rejected.

Pertinent Prior Art
US 6737399 pertains to HBPs and discloses SEQ ID NO: 7 which shares 98.7% sequence identity with instant SEQ ID NO: 10.
US 6794360 pertains to HBPs and discloses SEQ ID NO: 7 which shares 98.7% sequence identity with instant SEQ ID NO: 10.
US 6617312 pertains to HBPs and discloses SEQ ID NO: 18 which shares 98.7% sequence identity with instant SEQ ID NO: 10.
WO97/44451A2 (cited in IDS filed 4/28/2021 as Cite No. 1) pertains to HBPs and discloses HBPs may be used as antihistamines and are “more effective and safer than conventional antihistamines” (WO97/44451A2 at abs).
US20110152171A1 corresponds to WO 2009/141621 A1 as set forth above. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654